Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 14, 2016

                                       No. 04-15-00646-CR

                                  Jimmy Rodgers WHARTON,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 216th Judicial District Court, Kerr County, Texas
                                   Trial Court No. A14443
                        Honorable N. Keith Williams, Judge Presiding


                                          ORDER

         The appellant’s motion for extension of time to file their brief is granted. The appellant’s
brief is due on July 13, 2016.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court